DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “first equipment in which a learning model learned using training data sets acquired in a predetermined first area is mounted which is controlled by the same.” It is unclear from the claim language how the use of term “mounted,” which describes a physical action, modifies the abstract learning model or training data sets. Claim 3 further recites the limitation "controlled by the same" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the term mounted is being interpreted as “used” or “accessed” and the expression “controlled by the same” is being interpreted as “controlled by the first equipment.”



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wray (US Patent Application Publication 2019/0329771).
Regarding claim 3, Wray discloses a model learning system comprising a server and a plurality of equipment configured to be able to communicate with the server [0050], wherein
when, among the plurality of equipment, first equipment in which a learning model learned using training data sets acquired in a predetermined first area is mounted and which is controlled by the same is used in a predetermined second area, the server uses training data sets acquired in the second area to relearn the learning model mounted in the first equipment [0165], 
the first equipment is a self driving vehicle [0063], 
when receiving a request for movement from the first area to the second area, the first equipment makes the first equipment move from the first area to the second area based on the request for movement and transmits the learning model mounted in the first equipment to the server [0058-0059] and,
when receiving the learning model from the first equipment which transmitted the request for movement, the server relearns the received learning model using training data sets acquired in the second area and retransmits the relearned learning model to the first equipment which transmitted the request for movement [0165]. 
Regarding claim 5, Wray further discloses when a number of first equipment making the request for movement is greater or equal to a predetermined number and the server relearns one or more learning models received from the first equipment using training data sets acquired in the second area, the server uses parts of the one or more learning models as is and relearns the remaining parts using training data sets acquired in the second area as transfer learning [0021] [0137]. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747